By the laws of 1813 (vol. 2, p. 142, § 4), White Plains andBedford were fixed as the places where the Courts of Common Pleas should be held in the county of Westchester; and the Circuit Courts and Courts of Oyer and Terminer were required, by a subsequent statute, to be held at the same places.
Section seventeen of the Code repeals the statute last referred to, and substitutes another mode of appointment. By section twenty-two, the judges of the Supreme Court of each district are required to appoint the times and places for holding courts within their respective districts. Section twenty-four provides, however, that the places appointed within the several counties for holding said courts should be those designated by statute for holding County or Circuit Courts. By the same statute, section twenty-five, it is made necessary that these appointments thus made should be transmitted to the secretary of state; and, when received by that officer, it became his duty to cause the same to be published in the State paper at least once a week for three successive weeks before the holding of any court in pursuance thereof.
Under this authority the justices of the Supreme Court of the second district, in November, 1865, at a meeting for that *Page 205 
purpose, designated and appointed White Plains as the place for holding the Circuit Courts and Courts of Oyer and Terminer for Westchester county, for the years 1866 and 1867, but omitted so to designate Bedford. It is not so stated in the case, but it is to be presumed that these appointments were duly transmitted to the secretary of state, and published by him in pursuance of the foregoing statute.
In pursuance of this appointment, a Court of Oyer and Terminer convened at White Plains in December 1866, and, for some reason not disclosed in the case, was adjourned to the 14th day of January then next following, at the court-house in Bedford. At such adjourned term the plaintiff in error was tried and convicted of administering poison to his wife, with intent to kill, and at a subsequent term was sentenced to the State prison for twelve years.
Before the trial the prisoner's counsel objected to proceeding therewith, on the ground that the adjournment from White Plains to Bedford was unauthorized, and this presents the only important question in this case.
The power to fix the times and places of holding courts was committed by statute to all the judges, and not to a single
judge of a judicial district. In virtue of this power, White Plains was the only place appointed for holding the Courts of Oyer and Terminer for the year 1867, in the county of Westchester. It was not in the power of a single judge at any time, and certainly not after all the judges had united in making the appointments, to appoint any other place for holding courts in that county. By statute, whenever three or more persons or officers are authorized or required by law to perform any act, such act may be done, and such power or authority or duty may be exercised or performed, by a majority of such persons or officers so intrusted or empowered. (3 R.S. [5th ed.] 869, § 29).
I cannot see why this provision does not apply to this case. It was designed to prevent the exercise of a power delegated to a number of persons by less than a majority of that number. This design is frustrated if a single judge is permitted to adjourn a court to a place purposely omitted to be designated *Page 206 
by all the judges when they assembled and made the appointments as required by law. The policy of the law is to inspire confidence in the administration of justice. It is the right of every citizen to know the times and places for holding the courts where his liberty or property may be put in jeopardy, and that would be a lax system of legislation indeed, which would leave them the subjects of sudden and perhaps capricious changes. Our legislature has not so left them. They have solemnly determined that all the judges of each district shall unite in designating the places of holding courts, and require that the appointments thus made shall be published in the State paper for three weeks before any court shall be held in pursuance of them.
To sanction the court at which the prisoner was convicted is to annul entirely all these provisions. I have not failed to consider the argument that Bedford was one of the places whichmight have been designated for holding the court in Westchester county. But the answer to this proposition is, that it was not
designated and published as the statute required, and for that reason was not a place for holding a court.
The power of a court to adjourn to another place, as well astime, is not necessarily involved in this case, but, if even that should be conceded, it would still be necessary to adjourn to a place where it would have originally been proper to hold a court. When the places for holding the courts were incorporated in the statute itself, it would not have been pretended that a judge could hold a court at any other place, under any circumstances, without legislative authority. During the prevalence of "war, pestilence or other public calamity, or the danger thereof," courts may be held at places different from those appointed by statute. (3 R.S. [5th ed.] § 75, p. 480.)
In such cases, however, the change is to be made "in writing, under the hand of the governor," and recorded in the office of secretary of state, and published in as many public papers as the governor shall designate. (§ 76.) This shows that the legislature considered the appointment of *Page 207 
the places where courts should be held as a matter of importance, and they did not intend that they should be changed for slight causes, and not at all unless such change was duly published. (See also §§ 15 and 16 of the Code, respecting adjournments of the Court of Appeals.)
I can see no difference between the force of an appointment directly by statute and one made by judges to whom the legislature has delegated its power to make it, especially where, after it is made, it is required to be lodged in the archives of the State, and published in the State paper. Such an appointment ought to be as immutable as if made by the legislature itself.
Even if the power of determining where the courts should be held had been conferred upon a single judge, the action of the court, in this instance, could not be sustained. The adjournment of the Oyer and Terminer to Bedford was not ipso facto an appointment of that place for holding the court, within the meaning of the statute. It still would be necessary to transmit the appointment to the state department, and have the same published according to law. These provisions of the statute cannot all be regarded as merely directory.
In the case of The People v. Monagham (1 Park. Cr. Rep. 570), it was held that Courts of Sessions could not be held, except in pursuance of a previous order of a county judge, made under the authority of the laws of 1851 (ch. 444), designating the times when such courts should be held, and published as therein directed.
The question arose as follows: By the act referred to, it was provided that "Courts of Sessions, except in the city and county of New York, shall be held in the respective counties at suchtimes as the county judge of the county shall by orderdesignate. * * Such order shall be published in a newspaper printed in such county for four successive weeks previous to the holding the first term of said court under such order."
The county judge of Livingston county, under this authority, attempted to appoint the times for holding the Court of *Page 208 
Sessions in that county, but erroneously made the order to apply only to the county courts.
A Court of Sessions was held on one of the days thus appointed, at which a person was indicted and convicted of felony. The proceedings were removed into the Supreme Court, where the indictment was quashed, on the ground that no valid appointment for holding the court had been made.
The places at which courts are held derive an additional importance from the terms of the statute relating to trials by jury. Chapter 210 of the Laws of 1861 provides that, in addition to the box by law now provided and kept for drawing jurors, the clerk of every county shall provide another box, in which he shall deposit the names of all persons who have been selected and returned as suitable persons to serve as jurors, and who residein the city or town where courts are appointed, by law, to beheld; and that, whenever the regular panel is insufficient, the sheriff shall draw from the box so provided the names of as many persons as shall supply any deficiency. In this case the regular panel was exhausted, and the remaining jurors were drawn from the box provided for by the law just quoted, and, consequently, weretaken from the town of Bedford. To this the prisoner's counsel objected. It follows, of course, that, if the court was improperly adjourned to Bedford, the prisoner was not properly tried before the jury there impaneled, and has, therefore, lost the benefit of a substantial statutory right.
The cases cited (8 Cowen, 286; 1 Selden, 22) to show the extent of the power of adjournment by bodies invested with it, are not applicable to this case, for many reasons. These are cases where the qualified electors of a town, at their annual town-meeting, after having duly organized, adjourned to another place to consummate the business before them. This was held to be proper, in the exercise of a power conferred upon them by the statute, to hold their meetings at such places as they should from time to time appoint. Here is no limitation as to place, and, though the electors met at a place appointed the year previous, yet, having so met and *Page 209 
duly organized, they were ex vi termini, clothed with theiroriginal power of adjournment, and could then exercise it without rendering their proceedings invalid.
No one can doubt for a moment that the learned judge who adjourned the court to Bedford was prompted by the purest motives; but this cannot enter into the consideration of this court in determining the legality of the act.
The judgment appealed from must therefore be reversed, and a new trial ordered.
All the judges concurring, except HUNT and DAVIES, JJ.,
Judgment reversed, and new trial ordered. *Page 210